Order entered January 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01258-CV

               RENATE NIXDORF GMBH & CO. KG, ET AL., Appellants

                                               V.

                          MIDLAND INVESTORS, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-10153

                                           ORDER
       We GRANT appellants’ January 7, 2015 second motion for an extension of time to file a

brief. Appellants shall file a brief by FEBRUARY 5, 2015. We caution appellants that no

further extension will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE